Citation Nr: 1642378	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty for training from February 1996 to May 1997 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this regard, the Board finds that a remand is necessary in order obtain a new etiological opinion.  The Veteran previously underwent an examination in February 2011, but the VA examiner provided contradictory statements.  More specifically, where asked whether tinnitus may be a symptom of hearing loss (not at issue here), the VA examiner wrote: "[e]tiology of tinnitus cannot be determined on the basis of available information without resorting to speculation."  Yet, the VA examiner later gave an opinion that "[i]t is not likely that current reported tinnitus is related to any hearing loss or [m]ilitary noise exposure."  As a rationale for this opinion, the VA examiner stated:  "[t]his opinion is based on the clinical experience and expertise as a licensed audiologist."  

Because the VA examiner gave conflicting opinions, first saying that an opinion could not be reached and then saying tinnitus is not likely related to service, it is difficult for the Board to discern the VA examiner's ultimate opinion.  Moreover, the VA examiner, to the extent an opinion could not be reached without resort to speculation, did not explain why, such as what further information was needed to reach an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Finally, to the extent the VA examiner gave an unfavorable opinion, the rationale, as stated, given does not allow the Board to understand what clinical experience and expertise led the examiner to reach the given conclusion.  Consequently, a remand for a new etiological opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the relevant information in the claims file to be forwarded for an opinion on the claimed tinnitus.  The need for an in-person examination should be determined by the VA examiner.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Thereafter, the examiner is asked to provide an expert medical opinion on the following question: 

Is it at least as likely as not (i.e., at least equally probable) that the Veteran's tinnitus had its onset directly during his service or is otherwise causally related to any event or circumstance of his service, to include noise exposure? 

In answering this question, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  Likewise, if it is determined that the etiology of tinnitus cannot be determined on the basis of available information without resorting to speculation, please explain what further information is needed and how that information may be obtained.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

